                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RUDY FABIAN, FABIAN LEGAL SERVICES,
LLC.,
          Plaintiffs/Counterclaim Defendants,              19cv0582
                                                           ELECTRONICALLY FILED
                       v.

RICHARD E. SHENKAN, SHENKAN INJURY
LAWYERS, LLC.,

               Defendants/Counterclaim Plaintiffs.

________________________________
RICHARD E. SHENKAN, SHENKAN INJURY
LAWYERS, LLC.,
            Plaintiffs,

                       v.                                  19cv1520
                                                           ELECTRONICALLY FILED
RUDY FABIAN, FABIAN LEGAL SERVICES,
LLC.,
          Defendants.


                                  MEMORANDUM ORDER

       Before the Court is Shenkan’s Second Motion to Compel (ECF 98) and Brief in

Opposition to same. ECF 101. The Court, after careful consideration of the issues raised in the

Second Motion to Compel and the Brief in Opposition now GRANTS IN PART AND DENIES

IN PART the Second Motion to Compel Discovery and ORDERS as follows:

       1.      Fabian shall immediately deliver the password to the laptop Shenkan provided.

Although the Court is well aware from Shenkan’s previously filed pleadings and other

documents submitted to this Court that Shenkan had access to the contents of the laptop at issue,

Shenkan is entitled to the password. Accordingly, the Court GRANTS Shenkan’s Second
Motion to Compel Discovery on this narrow matter and ORDERS Fabian to produce and deliver

the password to Shenkan by no later than NOON on January 31, 2020.

       2.      Shenkan is not entitled to any information relating to Fabian’s current employer,

including his current employer’s name. Fabian brought the initial lawsuit (19-cv-0582) to obtain

additional remuneration from Shenkan for work Fabian allegedly performed for Shenkan.

Shenkan’s lawsuit against Fabian (19-cv-1520), sought an “expedited declaration” from this

Court indicating (inter alia) that Fabian had and has no right to a share of the attorneys’ fees

generated from any of “Shenkan’s cases.” The discovery relating to Fabian’s current employer

sought by Shenkan is not relevant to either dispute. Thus, the Court DENIES Shenkan’s Second

Motion to Compel Discovery in this respect.

       3.      Shenkan is likewise not entitled to any information relating to what other

attorneys paid Fabian for his time. As noted above, and by the Parties in their pleadings and

many other Court submissions and filings, these cases concern what Shenkan agreed to pay

Fabian for his legal services. What Fabian received as remuneration from any other employer is

of no moment in these cases. For this reason alone, the Court DENIES Shenkan’s Second

Motion to Compel Discovery related to Request for Production No. 8 and 13.

       4.      Finally, the Court DENIES Shenkan’s Motion to Strike Fabian’s General

Objections, specifically the attorney-client privilege or attorney work product doctrine.

However, to the extent that Fabian has withheld any documents on these bases, the Court

ORDERS Fabian to produce and deliver a privilege log to Shenkan by no later than NOON on

January 31, 2020.




                                                  2
                                 SO ORDERED, this 30th day of January 2020.

                                 s/ Arthur J. Schwab
                                 United States District Judge


cc:   All ECF Registered Counsel of Record




                                             3
